Citation Nr: 1130459	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  02-06 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for impotency.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty (AD) from July 1968 to July 1971.  He received the Purple Heart Medal for injury sustained in combat.  He later served in the U. S. Army Reserves, including on active duty for training (ACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2002 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, denied the Veteran's claims for service connection for impotency and a right sciatic nerve condition.

The Board twice remanded these claims to the RO, via the Appeals Management Center (AMC), for further development and consideration, initially in May 2004 and more recently in March 2007.  In July 2008, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the claims.

In December 2008, the Board affirmed the denial of these claims and the Veteran appealed to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In December 2009, during the pendency of his appeal to the Court, his attorney and VA's Office of General Counsel - representing the Secretary, filed a joint motion asking the Court to vacate the Board's decision denying service connection for impotency and indicating the Veteran had abandoned his other claim for service connection for the right leg disorder claimed as a right sciatic nerve condition.  The parties also requested that the Court remand this remaining impotency claim for further development and readjudication in compliance with directives specified.  That same month, the Court issued an order granting the joint motion and returned the case to the Board.

To comply with the Court's order granting the joint motion, the Board in turn remanded the claim for impotency to the RO via the AMC in May 2010.  The AMC since has completed the necessary additional development of this claim, including especially obtaining an additional medical nexus opinion in June 2010, but continued to deny the claim in a May 2011 SSOC on the basis of this additional opinion.  So the claim is again before the Board.


FINDING OF FACT

The most probative (competent and credible) medical and other evidence of record indicates the Veteran's impotency is unrelated to his military service, including especially to a service-connected low back disability as a residual of an injury (L1 fracture) he sustained in 1984.


CONCLUSION OF LAW

The Veteran's impotency was not incurred in or aggravated by his military service and is not proximately due to, the result of, or chronically aggravated by his 
service-connected low back disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether this claim has been properly developed for appellate review.  The Board will then address this claim on its underlying merits, providing relevant statutes, VA regulations, precedent cases, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).


Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate this claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  For a claim, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the fourth (4) requirement that VA also request that he submit any evidence in his possession that might substantiate his claim.  See 73 FR 23353 (Apr. 30, 2008).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).


In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant, as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error nonetheless must be examined in the context of the facts of the particular case.  Id. 

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the Veteran, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

In this case, a letter satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in July 2001.  That letter was sent prior to initially adjudicating his claim in the March 2002 decision at issue in this appeal, so in the preferred sequence.  And although that initial letter in July 2001 did not comply with all dictates of Dingess, since providing that letter, the Veteran has received additional letters in May 2004 and March 2007 that do comply.  As importantly, since providing those additional letters, the AMC has readjudicated the claim in the May 2011 SSOC.  This is important to point out because, as already mentioned, the Federal Circuit Court has held that a SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SSOC.  See again Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication rectifies ("cures") any timing problem associated with inadequate notice or lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Moreover, the Veteran has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  As explained in Sanders, as the pleading party, he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial - meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied.


And as for the duty to assist, the RO and AMC obtained the Veteran's service treatment records (STRs), private medical records, and VA treatment records.  He also had VA compensation examinations in April 2005 and June 2010, including for medical nexus opinions concerning whether his current impotency is related to his military service, including especially to his service-connected low back disability as a residual of a 1984 injury (L1 fracture).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  The reports of these examinations, including the June 2008 addendum obtained to the April 2005 examination, as well as the additional opinion obtained in conjunction with the more recent June 2010 examination for more definitive comment on the dispositive issue of etiology, when considered along with the other evidence in the file provide the information needed to make this critical determination of causation and properly adjudicate this claim.  So another examination or additional medical comment concerning this is not needed.  38 C.F.R. § 4.2.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).

Thus, as there is no other indication or allegation that relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.


II.  General Statutes and Regulations Governing Claims for Service Connection

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the disease or injury in service and the currently claimed disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

A disease diagnosed after discharge may be service connected if the evidence, including that pertinent to service, shows the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or chronically aggravated by a 
service-connected condition.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish entitlement to service connection on this alternative secondary basis, there must be:  (1) evidence confirming the Veteran has the claimed disability; (2) evidence of a service-connected disability; and (3) evidence establishing a nexus or link between the service-connected disability and the claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).


III.  Whether Service Connection is Warranted for Impotency

The basis of the Veteran's claim for impotency (erectile dysfunction (ED)) is that it is either directly related to his military service - and, in particular, to a low back injury (L1 fracture) he sustained in 1984 when he landed in some trees during a parachute jump, or is secondarily related to his military service in that it is proximately due to, the result of, or is being chronically aggravated by the low back disability that has been service connected as a consequence of that injury in service.

Concerning the threshold preliminary requirement that he first establish he is impotent, irrespective of whether considering his claim on a direct versus secondary basis, the Board already conceded he is in the prior adjudication of this claim and again when most recently remanding this claim in May 2010.  He already has established that he has this required diagnosis of ED, so this point has never really been in dispute.  The VA compensation examiner that provided an addendum statement in June 2008, as a supplement to his earlier evaluation of the Veteran in April 2005, confirmed this diagnosis.  But there still has to be competent and credible evidence linking this diagnosis to the Veteran's military service, either as a direct or secondary residual of his low back injury in service, which also has been confirmed inasmuch as service connection already is in effect for the consequent low back disability (status post compression fracture of L1).

Since there is both sufficient proof the Veteran has this claimed disability of impotency and of relevant injury to his low back in service, resolution of this appeal ultimately turns on whether there is a relationship or correlation as alleged between that documented low back injury in service and the since diagnosed impotency/ED.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  Unfortunately, it is in this equally critical respect that the claim fails, so must be denied.


When previously remanding this claim for impotency in March 2007, the Board indicated additional medical comment was needed to determine whether the Veteran has ED or is otherwise impotent or infertile and, if so, whether it is at least as likely as not related to his service-connected low back disability, as a residual of his 1984 injury (L1 fracture).

In response to that remand, additional medical comment was obtained in June 2008 concerning this purported correlation between the Veteran's impotency and his service-connected low back disability.  The VA examiner designated to provide this additional medical comment, who had earlier evaluated the Veteran in April 2005, indicated that, in the absence of objective findings during that prior 2005 evaluation for any radicular involvement on eletromyograph (EMG) testing or any magnetic resonance imaging (MRI) findings consistent with nerve impingement, it would be resorting to mere speculation to conclude the current ED would be related to the L1 fracture.  Furthermore, added this VA examiner, there are so many potential etiologies for ED, and the Veteran's onset of the ED is noted to have been in 2002, not in or around the 1984 L1 back injury.  This VA examiner went on to acknowledge that it is possible the Veteran has severe enough back pain to psychologically affect his ability to achieve or sustain an erection, but this again, reiterated this VA examiner, with the multiple potential etiologies possible for ED, would be resorting to mere speculation to conclude such a statement definitively.

In the December 2008 decision, since vacated, the Board found this VA examiner's comments an insufficient basis for granting service connection for impotency because he was unable to establish the required linkage between the impotency and service-connected low back disability (or directly or secondarily to the injury in service) without resorting to mere speculation.  The Board cited a line of cases indicating these type of inconclusive opinions, in effect, amount to "nonevidence."  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-46 (1993); and Bloom v. West, 12 Vet. App. 185 (1999).

The Court-granted joint motion, however, indicated that, in relying on this inconclusive opinion as reason for denying the claim, the Board had failed to ensure compliance with its prior remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating the Veteran is entitled, as a matter of law, to compliance with a remand directive).  See, too, however, Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (indicating there need only be "substantial", not "exact", compliance).

The Court-granted joint motion therefore indicated the Board needed to obtain a new, adequate medical nexus opinion that fulfilled the requirements of the Board's March 2007 remand order.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).  See also Barr v. Nicoholson, 21 Vet. App. 303, 311 (2007) (holding that "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided").

Additional precedent cases have been issued since the Board's prior decision shedding further light on how to properly assess and determine the probative value of these noncommittal opinions.  Notably for instance, in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) indicated a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling."  In another noteworthy case, Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court more recently held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the claimed disability was incurred in service.


In yet another precedent decision even more recently issued with a similar fact pattern, Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court held that, when a VA medical examiner states no conclusion as to etiology or diagnosis can be reached without resorting to speculation, it must be clear, from either the examiner's statements or the Board's decision, that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis; and when the record leaves the issue in doubt, it is the Board's duty to remand for further development.  In further discussion, the Jones Court indicated there must be some assurance that VA exhausted all due diligence in seeking relevant medical information that may have bearing on the requested opinion, and the examiner must explain the basis for such an opinion that he cannot comment conclusively.  The Jones Court recognized, however, there will be times when this requested opinion simply cannot be provided - such as when it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition or that the actual cause cannot be selected from multiple potential causes.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  But, again, this must be clear from the record.  And, if not, additional clarifying medical comment will need to be obtained.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (indicating an opinion is considered adequate when it is based on consideration of an appellant's medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one.  An opinion must support its conclusion with an analysis the Board can consider and weigh against contrary opinions.).

The Board resultantly again remanded this claim in May 2010 for additional, and hopefully more definitive, medical comment on this determinative issue of causation.


The VA compensation examiner designated to provide this additional necessary medical comment submitted a report of his findings in June 2010.  This examiner concluded it is less likely than not (so less than 50/50 probability) the Veteran's ED was caused by or a result of his low back injury in 1984.  In discussing the underlying rationale for this unfavorable medical opinion, this examiner noted that the Veteran had reported experiencing ED symptoms since the 1984 injury.  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  This examiner added that unfortunately, however, the Veteran did not seek treatment for this - either in the immediate aftermath of the injury in service or even for many ensuing years, noting there was no mention of ED symptoms until about the year 2000.  Therefore, observed this examiner, all we have to go on is the Veteran's claim that the symptoms began at the time of the injury in service.

It is only necessary the Veteran have experienced continuous symptoms, not have received continuous treatment, for the Board to conclude there has been continuity of symptomatology since the injury in service since symptoms, not treatment for them, are the essence of any evidence of continuity of symptomatology.  See 38 C.F.R. § 3.303(b) and Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Also, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records (STRs, etc.)  But the Federal Circuit Court went on to hold in Buchanan that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Indeed, to ultimately have probative value on this determinative issue of continuity of symptomatology and any potential relationship or correlation between the current impotency and the low back injury in service, the Veteran's lay testimony concerning this also has been credible.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Moreover, Buchanan is distinguishable where the testimony concerns an injury that is not alleged to have occurred in combat during service; in this circumstance, for Veteran's providing non-medical related testimony regarding an event during service, the lack of documentation in service records must be weighed against the Veteran's statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

With all of this in mind, consider also that this commenting VA examiner gave due recognition to the low back injury in service, so readily acknowledged that it had occurred.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).  This examiner accepted there was a low back injury in service, just did not believe the Veteran's ED resulted from that injury.  And in further explaining the basis of his opinion, this examiner pointed out that a few medical records in the file from a plantar wart surgery in about 1995, so during the intervening years between the low back injury in service in 1984 and the first indication of ED symptoms in 2000 or thereabouts, shows there was no mention of any complaint of genital or erectile problems and there was a normal genital exam.  Also, added this commenting VA examiner, what records are available from the 1980s (the Veteran's active duty time) do not make any mention of any ED problem.  Generally speaking, this examiner explained, if there is spinal injury enough to cause erectile problems and leg symptoms, the victim will have other bowel or genitourinary symptoms (incontinence or other sensation problems).  Ability to have erections and ejaculation deals greatly, he further explained, with the autonomic nervous system as well.  If there were problems with sexual function, you would also expect some other form of autonomic dysfunction symptoms.  This Veteran, however, does not report any of this.  His 2 MRIs in the last 5 years show remarkably little damage (just the old compression fracture), certainly, proclaimed this examiner, no nerve impingement or apparent ongoing damage.  This examiner goes on to observe that other diagnostic testing with the current state of the art would likely NOT be helpful.  

This examiner concluded by saying, as other examiners before have noted, the reasons for ED are many and frequently a patient may have several reasons contributing to their ED.  In this Veteran, though, the question is whether or not his ED is related to his low back injury, and it is unlikely to be related to this.

This commenting VA examiner, therefore, did not rely so much on the absence of any relevant treatment during the many years since the low back injury in service as he did the absence of any relevant symptoms (e.g., notable complaints, etc.) that might be associated with ED as a consequence of a low back injury.  Thus, ultimately, this examiner considered whether there was reason to conclude there had been continuous symptoms, not just treatment, since the low back injury in service.  And while this inevitably is a factual, not medical, determination, this commenting VA examiner provided comprehensive discussion of the rationale of his opinion and the specific reasons for concluding unfavorably, which is where most of the probative value of an opinion is derived, not from mere review of the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  See also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position.)

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).


When, for example, a condition has readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C. § 1154(a).  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Again, though, this is a two-part test - competency and credibility, to determine whether lay evidence at issue is ultimately probative.  And in making this important determination, the Board does not consider the Veteran's lay testimony in isolation or a vacuum; instead, the Board weighs his lay testimony against the other relevant evidence in the file.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Because ED (inability to obtain or sustain a penile erection) is the type of condition that is readily observable even to the naked eye, the Veteran is competent even as a layman to say he has experienced this problem since his low back injury in service.  See 38 C.F.R. § 3.159(a)(2).  But as the VA examiner explained when commenting in June 2010, the fact that there were no subjective, much less objective, indications of ED symptoms during intervening times when one would naturally expect there to have been is sufficient reason to break the purported chain link of causation and disassociate the Veteran's current ED from his low back injury in service.  The fact that he did not have any documented relevant complaints for so long after the low back injury in service in 1984, indeed, not until about the year 2000 (so some 16 years later), while not in and of itself altogether determinative of 

his claim, nonetheless is probative evidence against the notion that his current ED dates back to that injury in service or is a consequence of it.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  Cf. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence which weighs against a party, must not be equated with the absence of substantive evidence).

During a prior VA examination in October 2001, the Veteran indicated he was then recently divorced and that his ex-wife had said he was impotent.  He stated that he had not had sex during the previous year, so since 2000.  He added that he had not sought any treatment as he was just reflecting his ex-wife's statements and beliefs.  But in providing this commentary, he seemingly knowingly or unknowingly acknowledged that he had not suspected or learned of his impotency through his own volition, only instead because of his ex-wife and presumably in their sexual interactions.  So this tends to go against his contrary allegations at other times, including in his more recent statements in 2010, that his impotency dates back to his July 1984 low back injury.  For only on cue from his wife did he apparently even begin to question whether he had ED.  This inconsistency in his reporting of the onset of his ED and associated symptoms undermines his credibility and, in turn, lessens the probative value of his lay testimony that he has experienced impotency since his low back injury in service.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  When ultimately deciding claims, the Board has to make an express credibility finding regarding lay evidence.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  And, again, if it is determined the Veteran's lay testimony, such as 

concerning continuity of symptomatology since service, is not both competent and credible, then it has no resultant probative value.  See Kahana v. Shinseki, 
No. 09-3525 (U.S. Vet. App. June 15, 2011) (rejecting broad-sweeping, categorical, rejections of lay evidence and testimony without discussing the underlying reasons and bases).

Medical evidence also is generally, though not always, needed to associate a claimed condition with a service-connected disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).  There is no such supporting medical nexus evidence in this particular instance, certainly none to counterbalance against the VA examiner's unfavorable opinion and in turn place the evidence in relative equipoise, meaning make it about evenly balanced for and against the claim to warrant applying the benefit-of-the-doubt doctrine.  38 C.F.R. § 3.102.  Instead, for the reasons and bases discussed, the preponderance of the evidence is against the claim, so it must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).


ORDER

The claim for service connection for impotency is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


